Case 19-10216-amc      Doc 46   Filed 08/03/20 Entered 08/03/20 15:50:55           Desc Main
                                Document     Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ________________________________________________________________________
   In Re:                                    :
                                             :
          Kelly Murton                       :
                                             :
                                             :     Case No.: 19-10216AMC
                                             :
   Debtor(s)                                 :     Chapter 13


                              PRAECIPE TO WITHDRAW


   TO THE COURT:

          Please withdraw the incorrect Notice of Motion which was filed at Docket No. 44.




   Dated: August 3, 2020                                     /s/ Brad J. Sadek
                                                              Brad J. Sadek, Esquire
                                                              Counsel for Debtor
